Name: Commission Regulation (EEC) No 214/81 of 28 January 1981 fixing the export levy on white sugar and raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 25/20 Official Journal of the European Communities 29. 1 . 81 COMMISSION REGULATION (EEC) No 214/81 of 28 January 1981 fixing the export levy on white sugar and raw sugar No 2005/80 to the information at present available to the Commission , that the export levy at present in force should be altered as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 3455/80 (2), and in particular Article 17 (6) thereof, Having regard to Council Regulation (EEC) No 608/72 of 23 March 1972 laying down rules to be applied in cases of considerable price rises on the world sugar market (3), as amended by the Act of accession of Greece , and in particular Article 1 (2) thereof, Whereas the export levy on white sugar and raw sugar was fixed by Regulation (EEC) No 2005/80 (4), as last amended by Regulation (EEC) No 204/81 (5) ; Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) The export levy on sugar provided for in the first subparagraph of Article 17 ( 1 ) of Regulation (EEC) No 3330/74 is fixed as shown in the Annex to this Regu ­ lation . Article 2 This Regulation shall enter into force on 29 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 January 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 359, 31 . 12. 1974, p . 1 . (2) OJ No L 360, 31 . 12 . 1980, p . 17 . O OJ No L 75, 28 . 3 . 1972, p . 5 . (4) OJ No L 195, 29 . 7 . 1980, p . 33 . O OJ No L 24, 28 . 1 . 1981 , p . 27 . 29 . 1 . 81 Official Journal of the European Communities No L 25/21 ANNEX to the Commission Regulation of 28 January 1981 fixing the export levy on white sugar and raw sugar (ECU/100 kg) CCT Amount heading Description of the No export levy 17.01 Beet sugar and cane sugar, solid : ex A. White sugar other than candy sugar, flavoured or coloured sugar 7-33 ex B. Raw sugar other than candy sugar 10-02 (') (') This amount applies to raw sugar with a 92 % yield . If the yield of the exported raw sugar is different from 92 % the levy to be applied shall be calculated in conformity with Article 2 of Regulation (EEC) No 825/75.